In an action to recover damages for personal injuries, etc., the defendant City of New York appeals from a judgment of the Supreme Court, Kings County (Gary, J.), entered March 14, 1996, which, upon a jury verdict, is in favor of the plaintiffs and against it in the principal sum of $13,550,085.
Ordered that the judgment is reversed, on the law, without costs or disbursements, and the complaint is dismissed.
The plaintiff Kenneth Gayle was injured when his car allegedly skidded on a wet roadway and collided with a parked trailer. He claims that he lost control of the car when it reached a large puddle which had formed on the roadway due to the appellant’s negligence in maintaining proper drainage. However, there were no eyewitnesses to the accident and, as a result of injuries sustained in the accident, the injured plaintiff had no recollection of the accident. The jury returned a verdict against the appellant, absolving the injured plaintiff of all negligence. We reverse and dismiss the complaint.
The appellant does not dispute the jury’s finding that it was negligent but contends that the plaintiffs failed to present legally sufficient evidence that the appellant’s negligence was a proximate cause of the accident. The court charged the jury *432that the plaintiffs had a lesser burden of proof due to the injured plaintiffs amnesia (see, Noseworthy v City of New York, 298 NY 76). Contrary to the view expressed by our dissenting colleagues, we are of the opinion that the plaintiffs failed to meet their burden of proof on the issue of proximate cause even according to the charge given by the court.
While it is true that a deceased or unconscious plaintiff, or one suffering from amnesia, is held to a lesser standard of proof (see, Nose worthy v City of New York, supra), it is equally true that even where the Noseworthy charge is applicable, it does not “shift the burden of proof or eliminate the need for plaintiffs to introduce evidence of a prima facie case” (Schechter v Klanfer, 28 NY2d 228, 233; see also, Lynn v Lynn, 216 AD 2d 194; Byrd v New York City Tr. Auth., 228 AD2d 537). “Speculation, guess and surmise * * * may not be substituted for competent evidence, and where * * * there are several possible causes of [one] accident, one or more of which a defendant is not responsible for, a plaintiff cannot recover without proving that the injury was sustained wholly or in part by a cause for which the defendant was responsible” (Agius v State of New York, 50 AD2d 1049, 1050; see, Scheer v City of New York, 211 AD2d 778; Lynn v Lynn, supra, at 196; Thomas v New York City Tr. Auth., 194 AD2d 663, 664).
There are numerous cases where the lack of competent proof of a nexus between a defendant’s negligence and an amnesiac plaintiffs accident has been held to be fatal to the plaintiffs case. For example, in Scheer v City of New York (supra), the plaintiffs decedent was found lying in a crosswalk next to a gasoline cap raised above street level. There were no eyewitnesses. Reversing a judgment against the City and Con Edison, this Court dismissed the complaint because, even considering the lesser degree of proof required under the Nose-worthy doctrine, “there was no showing that the alleged defect was the proximate cause of the decedent’s accident” (Scheer v City of New York, supra, at 778).
Similarly, in Fleming v Kings Ridge Recreation Park (138 AD2d 451), an 11-year-old girl suffered amnesia and personal injuries when she fell from a diving board onto concrete. Although she presented competent evidence that the guardrails were lower than required by industry standards, the evidence failed to demonstrate that this negligence was a proximate cause of the injuries.
In Lynn v Lynn (supra), the plaintiff suffered injuries and amnesia as a result of a fall down the defendant’s stairway. The Court found that the plaintiff presented sufficient proof *433that the stairway, which was unlighted and without handrails, was negligently maintained but dismissed the complaint due to the plaintiffs failure to present a prima facie case that this negligence was a proximate cause of the accident. The Court stated that while “[t]here may be more than one proximate cause of an accident” and “there is no requirement for the plaintiff to exclude every other possible cause other than [the defendant’s] breach of duty * * * The record must render the other possible causes sufficiently remote to enable the trier of fact to reach a verdict based upon the logical inferences to be drawn from the evidence, not upon speculation’ ” (Lynn v Lynn, supra, at 195-196, quoting Thomas v New York City Tr. Auth., 194 AD2d 663, 664, supra).
In Londa v Dougbay Estates (39 AD2d 918), a six-year-old child died after being found unconscious atop a pile of construction material on the defendant’s property. There were no competent witnesses. This Court held that “the record is devoid of any facts from which a fair inference could be drawn that the death of the child was caused by his tripping and falling over the construction material. Indeed, the case is bare of any facts indicating how the accident happened. In the absence of such proof, plaintiff is not entitled to a verdict” (at 918).
In Cole v Swagler (308 NY 325), the plaintiff brought an action against the driver of a car in which the decedent was a passenger. A judgment based upon a jury verdict in favor of the plaintiff was reversed by the Court of Appeals, which held that the plaintiff had failed to establish a prima facie case. At the trial, there had been some testimony that the car may have been speeding before it left the roadway, traveled 177 feet, struck two trees, and broke in two (Cole v Swagler, supra, at 327, 328). The Court of Appeals stated that even assuming that the car was traveling at an excessive speed, that fact alone was not sufficient to establish a proximate cause of the accident. In addition, there had to be proof that the speeding combined with other factors such as a sharp curve, wet road, etc., was the actual cause of the accident (Cole v Swagler, supra, at 331). Thus, even if the driver had been negligently speeding, the plaintiff was still required to prove that the speeding was a proximate cause of the accident.
As the Court of Appeals noted, proximate cause may be inferred through circumstantial evidence, but the inference must be a reasonable one (Cole v Swagler, supra). The Court also stated: “When an automobile swerves and leaves the road for no definitely assignable reason, it is altogether possible that the accident was due to either of several causes; the fail*434ure of the steering gear, or a lapse on the part of the driver. Both frequently happen * * * In all such cases the balance of probabilities between causes which entail liability and others which do not is equal enough so that an inference of fact which entails liability is the result of mere speculation” (Cole v Swagler, supra, at 330, quoting Tortora v State of New York, 269 NY 167). Significantly, the Court noted that the “condition of the car’s tires, steering gear, brakes and other safety equipment was similarly undisclosed” (Cole v Swagler, supra, at 327). Finally, in holding that the plaintiff had failed to make out a prima facie case, the Court stated “[i]t is well settled that where an accident is one which might naturally occur from causes other than a defendant’s negligence, the inference of his negligence is not fair and reasonable” (Cole v Swagler, supra, at 331).
The appellant correctly argues that the plaintiffs failed to present evidence from which the jury could have reasonably inferred, without speculation, that the water on the roadway precipitated the accident. While the plaintiffs’ experts were highly qualified,- they provided only speculative testimony to link the allegedly negligent condition and the accident. The testimony by Joseph Champagne, an engineer, established only an estimated length of the puddle and an explanation of the physics involved in hydroplaning. While perhaps relevant to the issue of the appellant’s breach of duty, his testimony contributed nothing to the proximate cause issue.
While another expert, Thomas Bohan, opined that the water in the roadway caused the car to skid out of control, his opinion was nothing more than guesswork and conjecture. It was based only on his review of photos of the damaged car, examination before trial testimony of two local residents and the injured plaintiff’s father, none of whom had witnessed the accident, police reports, and a visit to the accident site approximately seven years after the accident. Bohan testified primarily from the microsurvey which he had been given as part of the investigation. However, this diagram established only a number of possible contours of the puddle that existed on the date of the accident. Bohan was unable to give a precise length or depth of the puddle.
Moreover, Bohan’s opinion as to the cause of the accident was inconsistent with his testimony that the plaintiff’s car traveled approximately 300 feet, spun, and hit the trailer at a speed of 15 miles per hour. That testimony tends to indicate that the injured plaintiff may have been driving at a speed which was excessive for the existing road conditions. Bohan’s *435opinion was further undermined by his testimony that there was enough space for the injured plaintiff to drive around the puddle. Indeed, another witness, William Talley, testified that he saw cars driving around the flooded area.
Bohan’s testimony that the car struck a tree was speculative in that the damage to the car’s light and the tree could have been caused by another impact and the red glass found on the ground could have come from another car. Furthermore, the damaged tree bark was at a lower height than the bumper on the injured plaintiffs car. Bohan’s explanation for this, that the car’s springs may have compressed, was not persuasive. Thus, Bohan’s opinion as to the cause of the accident was not “fairly inferable” from the evidence (see, Matter of Aetna Cas. & Sur. Co. v Barile, 86 AD2d 362 [expert’s opinion of cause of car accident not “fairly inferable” from the evidence]).
There are many other just as plausible variables and factors which could have caused or contributed to the accident, and none of which were ruled out by the plaintiffs, such as a defect or mechanical failure in the car itself, low treads on the car’s tires, the injured plaintiffs own negligence, or a pedestrian or vehicle which jumped in front of the injured plaintiff before he even reached the water. In any event, since the injured plaintiff failed to establish that the water caused him to lose control of his car, he is not entitled to a verdict against the appellant (see, Schechter v Klanfer, supra; Lynn v Lynn, supra; Scheer v City of New York, supra; Fleming v Kings Ridge Recreation Park, supra; Londa v Dougbay Estates, supra).
In light of our determination, we need not reach the parties’ remaining contentions.
Thompson, J. P., Sullivan and Joy, JJ., concur.